            Case 5:19-cv-00995-CLS Document 11 Filed 01/16/20 Page 1 of 3                              FILED
                                                                                              2020 Jan-16 PM 04:12
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                          NORTHEASTERN DIVISION

CRP III PROPERTY OWNER,                      )
LLC,1                                        )
                                             )
       Plaintiffs,                           )
                                             )
vs.                                          ) Civil Action No. 5:19-CV-00995-CLS
                                             )
BLACK HALL AEROSPACE,                        )
INC.,                                        )
                                             )
       Defendant.                            )


                                 SCHEDULING ORDER

       This Scheduling Order supersedes any prior orders and governs further

proceedings in this action unless modified for good cause shown.

       1.       Pleadings and Parties: Plaintiff shall have until April 17, 2020, to join

additional parties and amend the pleadings. Defendants shall have until May 17,

2020, to join additional parties and amend the pleadings.

       2.       Discovery Cutoff: All discovery must be commenced in time to be

       1
          NOTE WELL: The original complaint filed in this landlord tenant action on June 25, 2019,
was commenced on behalf of “BR Cummings Research Park Portfolio III, TIC-1, LLC, plaintiff”
(BR Cummings). See doc. no. 1. The very next day, however, and prior to service of the original
complaint, plaintiff’s counsel filed a “First Amended Complaint” that omitted any reference to BR
Cummings, and substituted “CRP III Property Owner, LLC,” as plaintiff. See doc. no. 2. The
summons, alias summons, and second alias summons issued to defendant Black Hall Aerospace,
Inc., on June 26, 2019, September 10, 2019, and September 18, 2019, respectively, listed only “CRP
III Property Owner, LLC,” as the plaintiff. See doc. nos. 3, 4, and 5. Hence, the Clerk is directed
to terminate any references to BR Cummings subsequent to June 26, 2019.
           Case 5:19-cv-00995-CLS Document 11 Filed 01/16/20 Page 2 of 3




completed by September 18, 2020.

      3.       Dispositive Motions: All potentially dispositive motions, including

Daubert motions, must be filed by October 23, 2020. Movant must file any briefs

and supporting evidence with the motion for summary judgment in order for the

submission to be deemed timely. Thereafter, the court will issue an order

establishing deadlines for submission of evidentiary materials and briefs in opposition

to, and in reply. Nota bene: All potentially dispositive motions must comply with

all requirements of the Appendix attached to the “Initial Order Governing All

Further Proceedings” that was entered in this action.

      4.       Expert Testimony: Unless modified by court order for good cause

shown, the disclosures of expert witnesses — including a complete report under

Fed.R.Civ.P. 26(a)(2)(B) from any specially retained or employed expert — are due:

From plaintiff by July 17, 2020.

From defendant by August 17, 2020.

      5.       Final Lists: Lists of trial witnesses and exhibits must be filed by

December 1, 2020. Any objections to such lists, including objections under Federal

Rule of Civil Procedure 26(a)(3), must be filed within fourteen days thereafter.

      6.       Trial: The parties shall be ready for trial by January 2021.

      7.       Marking of Exhibits. Each party that anticipates offering as substantive

                                           -2-
         Case 5:19-cv-00995-CLS Document 11 Filed 01/16/20 Page 3 of 3




evidence as many as six (6) exhibits shall premark exhibits in advance of trial, using

exhibit labels and lists available from the Clerk of Court. By the time of trial, a copy

of the exhibit list shall be served and filed, with exhibits being made available for

inspection by opposing counsel. Presentation of evidence at trial will not ordinarily

be interrupted for opposing counsel to examine a document that has been so marked

and made available for inspection.

        Except as expressly modified by the above, the stipulations, limitations,

deadlines and other agreements set forth in the report of the parties shall apply in this

case.

        DONE and ORDERED this 16th day of January, 2020.


                                                 ______________________________
                                                 United States District Judge




                                           -3-
